Citation Nr: 9906495	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  96-36 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's mother


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel

INTRODUCTION

The veteran had active service from March 1984 to May 1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1996 decision of the Nashville, 
Tennessee, Regional Office (RO) which denied reopening of the 
veteran's claim for entitlement to service connection for a 
right shoulder disability.  The veteran has filed a timely 
notice of disagreement and perfected a substantive appeal.

In April 1997, the veteran and his mother testified at a 
hearing over which a hearing officer of the RO presided.  By 
rating action dated in October 1997, the RO confirmed it's 
prior denial of reopening of the veteran's claim for 
entitlement to service connection for a right shoulder 
disability.


FINDINGS OF FACT

1.  In a decision dated in May 1991, the RO denied 
entitlement to service connection for a right shoulder 
disability.

2.  The evidence received since the May 1991 RO decision, 
which includes hearing testimony and private medical 
evidence, bears directly and substantially on the veteran's 
claim.


CONCLUSIONS OF LAW

1.  The May 1991 decision by the RO, which denied entitlement 
to service connection for a right shoulder disability, is 
final.  38 U.S.C.A. § 7105 (West 1991).

2.  The evidence received since the May 1991 RO decision is 
new and material and the veteran's claim has been reopened. 
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
1991).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303.  
Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation. 38 
C.F.R. § 3.303. 

With regard to a disability existing prior to entry into 
active duty, a veteran is presumed in sound condition except 
for defects noted when examined and accepted for service. 
Clear and unmistakable evidence that the disability existed 
before service will rebut the presumption. 38 U.S.C.A. §§ 
1111, 1137 (West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (1998).

The evidence of record at the time of the May 1991 RO 
decision may be briefly summarized.  The service medical 
records reflected that the veteran had indicated a history of 
a right shoulder dislocation.  The veteran was referred to a 
private physician for pre-induction examination in February 
1984.  The examiner provided an impression of post-
dislocation status, right shoulder with normal functioning 
shoulder.  He opined that the veteran had suffered a 
traumatic dislocation of the right shoulder, but that he 
could not demonstrate any evidence of abnormality.  He 
indicated that the veteran had had an excellent course of 
treatment with adequate time for recovery to the shoulder 
dislocation to occur.  He indicated that he did not 
anticipate him having any further difficulty with the 
shoulder.  He stated that if it should become recurrent 
problem then some sort of shoulder reconstruction would be 
considered, but at the present time, he certainly did not 
think the veteran was a candidate for such and that he could 
do any activity he desired without physical restriction.  
Additionally, the report of medical examination, dated in 
February 1984 and completed upon the veteran's enlistment, 
reveals that upon clinical evaluation, his upper extremities, 
spine and other musculoskeletal systems were normal.  

Thereafter, there is an Entrance Physical Standards Board 
Proceedings form shows that the veteran was discharged from 
the Army with a diagnosis of recurrent anterior dislocation 
of the right shoulder - service member does not meet 
induction standards.

The evidence of record also included private outpatient 
treatment records dated from May 1976 to September 1988.  The 
records show that in June 1984, the veteran reported that he 
had dislocated his shoulder while in the Army and that they 
had ordered him out.  He thereafter, underwent a staple 
capsulorrhaphy of the right shoulder.

In the May 1991 rating action, the RO determined that the 
veteran's right shoulder existed prior to service and was not 
aggravated beyond normal progression by service.  The veteran 
did not appeal this decision, thus it became final.
Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156(a) (1998). 
New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1998).
In adjudicating whether new and material evidence has been 
submitted, VA must first conduct a two-step analysis.  First, 
it must be determined whether the additional evidence is new 
and material.  Second, if that evidence is new and material, 
VA must review all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 140, 145 (1991).

"New evidence" is evidence that is not merely cumulative of 
other evidence on the record.  Barnett v. Brown, 8 
Vet.App. 1, 5 (1995).  See also Cox v. Brown, 5 Vet.App. 95, 
98 (1993).  Evidence is "material" where it is relevant to 
and probative of the issue at hand. Id.

VA is directed to consider the evidence that has been added 
to the record since the last final disallowance of the claim 
on any basis, including a decision refusing, because of a 
lack of new and material evidence, to reopen a previously and 
finally disallowed claim.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  The evidence must be reviewed in light of the 
pertinent statutes and regulations.  Wilkinson v. Brown, 8 
Vet. App. 263, 268 (1995).  

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The newly received evidence includes private hospital records 
dated in June 1985 which show that the veteran had recurrent 
dislocations of the right shoulder, and that he underwent a 
staple capsulorrhaphy of the right shoulder.  The veteran 
also submitted statements from his private physician dated in 
June 1988, which shows that the veteran's right shoulder was 
surgically repaired.  

The veteran also submitted private outpatient treatment 
records dated from May 1976 to March 1993.  A portion of 
these documents were duplicates of those already on file.  
The records dated from May 1991 to March 1993 reveal that the 
veteran continued to experience difficulty with the right 
shoulder.  In June 1991, the veteran asked his physician if 
he thought the military had aggravated his shoulder and the 
physician gave a negative response.

Additionally, the veteran has submitted a private medical 
record dated in June 1997 in which the physician states that 
"it would appear that the dislocation sustained in the 
service did represent an aggravation of a pre-existing 
condition, namely a previous dislocation."  The physician 
also indicated that he could not state that he sustained any 
permanent impairment as a result of the singular dislocation 
of the shoulder while in the military.

The newly submitted evidence also includes the testimony of 
the veteran and his mother as presented a hearing before the 
RO in April 1997.  The veteran testified that he had pulled 
his right arm out of place when he was aged 15 or 16 and that 
the problem had resolved at that time.  He stated that he was 
thereafter involved in swimming, basketball, football and a 
variety of activities without any physical problems or 
limitations.  He indicated that when he entered service, his 
right shoulder was fine, but that he injured it when trying 
to pull himself over a telephone pole, which had been placed 
sideways during a training exercise.  He stated that he was 
taken directly to the Ireland Army Hospital where he was 
treated, and then placed on physical profile until his 
eventual discharge.  

His mother testified that she is an orthopedic nurse by 
profession.  She indicated that his shoulder was fine prior 
to his entrance into service, that it was aggravated by 
service, and that he had continued to experience difficulty 
with the right shoulder ever since his discharge.

The foregoing evidence is new because it is not cumulative.  
Moreover, it is material because the June 1997 medical 
statement and the hearing testimony specifically relate to 
the existence of a right shoulder disability, and probative 
as to the aggravation of a right shoulder disability during 
service.  This evidence, under Justus, must be presumed to be 
credible for purposes of determining whether the evidence is 
new and material.  Therefore, the Board finds that the 
veteran's claim of entitlement to service connection for a 
right shoulder disability is reopened.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a right 
shoulder disability is reopened.



REMAND

Having reopened the claim for entitlement to service 
connection for a right shoulder disability, the Board must 
now consider whether it may render a pertinent decision based 
on a de novo review of the record. See Bernard v. Brown, 
4 Vet.App. 384 (1993).  

A review of the record indicates that the service medical 
records may be incomplete.  The veteran has indicated that he 
was treated at the Ireland Army Hospital in May 1984.  The 
treatment records from the Ireland Army Hospital do not 
appear to have been associated with veteran's claims folder.  
The Board finds that review of the treatment would be 
probative of the issue of aggravation.  As such, the Board is 
of the opinion that additional development is required.  
Additionally, the Board is of the opinion that a 
contemporaneous and thorough VA examination in appropriate in 
this case.

In order to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his appeal, the 
case is REMANDED to the RO for the following development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any 
additional VA and private medical 
records, which are not on record with 
regard to treatment for his right 
shoulder disability since his release 
from active duty. The RO should inform 
the veteran that he has the opportunity 
to submit any additional evidence and 
arguments in support of his claim.

2.  The RO should request the National 
Personnel Records Center to conduct a 
search for medical records pertaining to 
treatment at the Ireland Army Hospital, 
Ft. Knox. February 1984 to May 1984. 

3.  A VA examination should be conducted 
by an orthopedist in order to determine 
the nature, severity and etiology of the 
veteran's right shoulder disability.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  All tests deemed necessary 
should be performed.  Following the 
examination and in conjunction with a 
review of the claims folder, it is 
requested that the examiner render an 
opinion as to when any current right 
shoulder disability was initially 
manifested?  If present at the time of 
the veteran's entrance into active duty, 
whether it is as likely as not that the 
inservice injury to the pre-existing 
disability involving the right shoulder 
caused a chronic increase in severity?  A 
complete rational for any opinion 
expressed should be included in the 
examination report.

4.  Thereafter, the RO should 
readjudicate the issue in appellate 
status, to include consideration of 
service connection for a right shoulder 
disability on a de novo review of the 
record.  If the benefits sought are not 
granted, a Supplemental Statement of the 
Case, to include the law and regulation 
regarding direct service service 
connection, should be issued to the 
veteran and his representative and they 
should be provided an opportunity to 
respond.  The claims folder should then 
be returned to the Board for further 
review, as appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals


- 2 -


